OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements. 

Specification
The substitute specification filed 21 AUG 2019 is approved for entry.
The substitute abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MYERS (US 2230146).
MYERS discloses a turbine assembly with injection means 71 for a chemical, the turbine assembly comprises a housing 37, 67 provided with a flow channel 63, 65
extending therethrough; a turbine wheel 47 for being arranged in the flow 
channel, wherein said turbine wheel 47 comprises turbine blades 57; wherein the 
turbine wheel 47 further comprises two opposite side portions 53, 55 connected to and 
separated by said turbine blades 57;  wherein the turbine wheel 47 is provided with 
openings between the turbine blades 57 in order to provide at least one flow 
channel through the turbine wheel even when it does not rotate; and wherein 
the at least one flow channel through the turbine wheel starts between two 
turbine blades, runs through the turbine wheel, and ends between two other 
turbine blades - Figures 1-3;
wherein the turbine wheel 47 is hollow - Figure 2;
wherein the turbine wheel 47 is made in one piece - Figure 2; 
wherein the turbine wheel 47 is connected to the housing via a shafts 29 and 49.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHLABACH et al. (2010/0253083 A1).
SCHLABACH et al. discloses a turbine assembly that comprises a housing 12 provided with a flow channel extending therethrough; a turbine wheel 16 for being arranged in the flow channel, wherein said turbine wheel 16 comprises turbine blades 84-88; wherein the turbine wheel 16 further comprises two opposite side portions 66, 68, 72, 74, 76, 78, 80, 82 connected to and separated by said turbine blades 84-88;  wherein the turbine wheel 16 is provided with openings between the turbine blades in order to provide at least one flow channel through the turbine wheel even when it does not rotate; and wherein the at least one flow channel through the turbine wheel starts between two turbine blades, runs through the turbine wheel, and ends between two other turbine blades - Figures 1-6;
wherein the turbine wheel 16 is hollow - Figures 1-6;
wherein the turbine wheel 47 is made in one piece when assembled - Figures    1-4; 
wherein the turbine wheel 16 is connected to the housing via a shaft portions (the section of 64 above 66 and below 68 - Figures 5-6).
further comprising a flow guiding device 40 arranged in the flow channel for guiding the water in a desired direction and wherein the guiding device 40 is 
arranged to be connected to the housing and provided with an opening delimited 
by at least one inclined surface 42, 44, 46, or 48 for directing the water - Figures 3-4. 

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LERNER et al. (US 4731545) in view of TANAKA (US 3690621).
LERNER et al. discloses a turbine assembly with injection means 44 for a fluid, the turbine assembly comprises a housing 50 provided with a flow channel 38
extending therethrough; a turbine wheel 36 for being arranged in the flow channel, wherein said turbine wheel 36 comprises turbine blades 37; a side portion at 36 connected to said turbine blades 37; wherein the turbine wheel 36 is provided with openings between the turbine blades in order to provide at least one flow channel through the turbine wheel even when it does not rotate; and wherein the at least one flow channel through the turbine wheel starts between two turbine blades, runs through the turbine wheel, and ends between two other turbine blades - Figure 2;
wherein the turbine wheel 36 is hollow - Figure 2;
wherein the turbine wheel 36 is made in one piece - Figure 2; 
wherein the system further comprises a pump arranged to be driven by 
the turbine assembly (col. 2, lines 37-45; col. 6, lines 50-55).
LERNER et al. discloses the first side portion at 36 but does not disclose the second side portion of the turbine wheel.  TANAKA discloses an analogous turbine wheel including two opposite side portions 1 and 2 connected to and separated by turbine blades 3 with openings between the blades - Figures 1-2.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the turbine wheel of LERNER et al. with a second side portion as taught by TANAKA for the purpose of enabling the secure support of both ends of the turbine blades via the two side portions.

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LERNER et al. (US 4731545) in view of TANAKA as applied to claim 1 above and further in view of EP 2821129 A1.
Modified LERNER et al. does not disclose the recited flow guiding device.  EP ‘129 discloses a turbine wheel 5 with blades 6; and a flow channel 2, 11 with a plurality of inclined flow guides 12 therein defining partitions between the flow guides.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the flow channel in the turbine wheel system of modified LERNER et al. with flow guides as taught by EP ‘129 for the purpose of causing the liquid to flow in a turbulent or rotational manner out of the flow channel (¶ [0073] - [0074]).

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MYERS or SCHLABACH et al. in view of EP 2821129 A1.
MYERS or SCHLABACH et al. do not disclose the recited flow guiding device.  EP ‘129 discloses a turbine wheel 5 with blades 6; and a flow channel 2, 11 with a plurality of inclined flow guides 12 therein defining partitions between the flow guides.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the flow channel in the turbine wheel system of modified LERNER et al. with flow guides defining partitions as taught by EP ‘129 for the purpose of causing the liquid to flow in a turbulent or rotational manner out of the flow channel (¶ [0073] - [0074]).

Allowable Subject Matter
None.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





2 June 2022